Exhibit 1.2 AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF OPTIBASE LTD. ("THE COMPANY") CONTENTS Paragraph Subject Page Chapter One 1. Introduction 3 2. Public Company 5 3. The Company's Purpose 5 4. The Company's Objects 5 5. Limitation of Liability 5 Chapter Two 6. The Share Capital 5 7. The Issue of Shares and Other Securities and the repurchase of shares 6 8. Calls for Payment 7 9. The Company's Register of Shareholders and the Issue of Share Certificates 8 Transfer of the Company's Shares 9 Lien 12 Alterations to the Share Capital 12 Chapter Three The General Meeting's Powers 14 Annual and Special General Meetings and Class Meetings 15 Convening of General Meetings 16 The General Meeting's Agenda 17 The Discussion at General Meetings 18 Voting by Shareholders 19 The Appointment of a Proxy 22 Voting Instrument 24 Chapter Four The Board of Directors' Powers 27 The Appointment of Directors and Termination of Their Office 27 The Directors' Acts 31 Board of Directors' Committees 35 The Board of Directors' Chairman 35 Chapter Five The General Manager 36 Secretary, Internal Auditor and Other Officials in the Company 39 Auditor 39 Chapter Six Permitted Distribution 40 Dividend and Bonus Shares 41 Purchase of the Company's Shares 44 Chapter Seven Insurance of Officers 45 Indemnity of Officers 45 Exemption of Officers 47 Insurance, Exemption and Indemnity - General 47 Chapter Eight Merger 48 [Reserved] 48 Winding Up 48 The Sale of the Company's Assets 48 Chapter Nine Notices 49 2 CHAPTER ONE - GENERAL 1. Introduction In these articles, each of the following expressions shall bear the meanings set forth alongside them: "shareholder" – any person to whose credit a share is registered with a member of the Stock Exchange (as defined in the Companies Law) and such share is included among the shares registered in the shareholders register of the Company in the name of a registration Company, or a person registered as a shareholder in the Company's register of shareholders; "financial statements" - the financial statements which the Company must prepare pursuant to the law; "periodic report" - as defined in Chapter Two of the Securities (Periodic and Immediate Reports), Regulations 5730-1970 or any securities regulations replacing them; "law" - the provisions of any law prevailing in the State of Israel; "director" - as defined in section 1 of the Companies Law, including an alternate or attorney; "the Companies Law" - the Companies Law, 5759-1999; "the Securities Law" - the Securities Law, 5728-1968; "business day" - Sundays to Thursdays, other than religious and public holidays in the State of Israel; "writing" - print and any other form of printing words, including documents sent in writing by facsimile, cable, telex, e-mail, computer or through any other electronic media, which creates or enables the creation of a copy and/or printout of the document; "office" - the Company's registered office; "securities" - shares, debentures, capital notes, securities convertible into shares and rights to any of the aforegoing, issued by the Company; "the Companies Ordinance" - the Companies Ordinance (New Version), 5743-1983; "ordinary majority" - a majority of more than half the votes of the shareholders entitled to vote and voting themselves, by proxy or through a voting instrument; 3 "special majority" - a majority of more than three quarters of the votes of the shareholders entitled to vote and voting themselves, by proxy or through a voting instrument; "articles" - the Company's articles as formulated herein or as altered, expressly or pursuant to the law; "the Companies Regulations" - regulations promulgated by virtue of the authority granted pursuant to the Companies Law; "Securities Regulations" - regulations promulgated by virtue of the authority granted pursuant to the Securities Law. "person" or "persons"- Including a corporation. "year" and "month"- a Gregorian month or year. The provisions of sections 3-10 of the Interpretation Law, 5741-1981 shall also apply, mutatis mutandis, to the interpretation of the articles, if there is no provision to the contrary or unless the context otherwise admits. Save as provided in this paragraph, every word and expression herein shall bear the meaning designated to them in the Companies Law, and if none - the meaning designated to them in the Companies Regulations, and if none - the meaning designated to them in the Securities Law, and if none - the meaning designated to them in the Securities Regulations, and if none - the meaning designated to them in any other law, unless the context otherwise admits. Where these articles refer to any legal provision and such provision is amended or cancelled, the said provision shall be deemed valid and as part of the articles, unless such is prohibited by the law. The headings in these articles are meant for the purpose of convenience only and shall not be used for the interpretation of these articles Provisions of the Companies Law which are dispositive shall apply to the Company, to the extent that it is not otherwise provided in these articles and to the extent that there is no contradiction between them and between the provisions of these articles. Amendment If a resolution to amend these articles is recommended by the Board of Directors, such recommended resolution’s adoption in a General Meeting requires a simple majority. In any other case a resolution adopted in a General Meeting approved by a special majority is required to approve any amendment of these articles. 4 2. Public Company The Company is a "public company" as defined in section 1 of the Companies Law. 3. The Company's Purpose The Company's purpose is according to its Amended and Restated Memorandum of Association. If the memorandum is silent with regard to the Company’s purpose, than it will act pursuant to business considerations to make profits; however, the Company may contribute a reasonable amount for an appropriate cause, even if the contribution is not within the framework of the said business considerations. 4. The Company's Objects The Company shall engage in any Lawful business. 5. Limitation of Liability The liability of the Company's shareholders is limited, each to payment of the full amount which he undertook to pay for the shares allotted to him at the time of the allotment. CHAPTER TWO - THE COMPANY'S SHARE CAPITAL 6. The Share Capital The Company's authorised share capital is NIS 3,900,000 divided into 30,000,000 ordinary shares of NIS 0.13 par value each (hereinafter referred to as “share", "ordinary share", "shares" or "ordinary shares", as the case may be).The Company may alter the authorised share capital in accordance with the provisions of the Companies Law and of these articles. Each share vests a right to receive invitations, to participate in and vote at the general meetings. A shareholder shall have one vote for each share held by him. All the shares rank pari passu in relation to the amounts of capital paid or credited as paid on their nominal value, in connection with dividend, the distribution of bonus shares and any other distribution, return of the capital and participation in a distribution of the Company's surplus assets on winding up. The provisions of these articles in respect of shares shall also apply to other securities issued by the Company, mutatis mutandis. 5 7. The Issue of Shares and Other Securities and the repurchase of shares The Company's board of directors may issue shares and other securities of the Company, up to the limit of the Company's authorised share capital. If the Company's share capital includes a number of classes of shares and securities, shares and securities exceeding the limit of the authorised share capital of such class shall not be issued. In such regard, securities convertible or exercisable into shares shall be deemed to have been converted or exercised on the date of their issue. The Company's board of directors may issue redeemable securities, with such rights and on such conditions as the board of directors prescribes. Subject to the provisions of the articles and the provisions of the Companies Law, the board of directors may allot shares to any person with restrictions and conditions, for their nominal value, with a discount or with a premium, as it deems fit. The Company's board of directors may resolve to issue a series of debentures within the framework of its authority to borrow on the Company's behalf, and within the limits of such authority. The aforegoing does not negate the authority of the general manager or someone authorised by him to borrow on the Company's behalf, to issue debentures, promissory notes and bills of exchange, within the limits prescribed by the board of directors. The Company's existing shareholders shall not have a right of pre-emption, preferred right or any other right to purchase the Company's securities. The board of directors may, in its exclusive discretion, first offer the Company's securities to the existing shareholders or some of them. The Company may pay any person commission in consideration for the underwriting, marketing or distribution of the Company's securities, conditionally or unconditionally, on such terms and conditions as the board of directors prescribes. Such payments may be made in cash or securities of the Company, or partly in one way and partly in another. The Company may at any time and from time to time, subject to the Companies Law, purchase back or finance the purchase of any shares or other securities issued by the Company, in such manner and under such terms as the Board of Directors shall determine, whether from any one or more shareholders.Such purchase shall not be deemed as payment of dividends and no security holder will have the right to require the Company to purchase his securities or offer to purchase securities from any other security holders. 6 8. Calls for Payment If pursuant to the conditions of an allotment of shares there is no fixed date for the payment of any part of the price payable for them, the board of directors may from time to time make calls upon the shareholders in respect of the monies not yet paid in relation to the shares held by them (hereinafter referred to as “calls" or "call", as the case may be). The call shall determine the date by which the amount specified therein must be paid, together with interest, linkage and the expenses incurred as a result of the non-payment, at the rates and in the amounts prescribed by the board of directors. Such date shall not be less than 14 days from the date of the call. The call shall also specify that in the event of non-payment by the date fixed as required, the shares in relation to which the call is being made are likely to be forfeited. If a shareholder does not comply with the call, any share in relation to which the said call has been made may be forfeited at any time thereafter, pursuant to the board of directors' resolution. Share forfeitures shall include all the dividends on such shares which have not been paid prior to the forfeiture, even if declared. Any amount which pursuant to a share's allotment conditions is payable at the time of the allotment or at a fixed time, on account of the amount of the share or for premium, shall be deemed in respect of the articles a call duly made and notified, and the payment date is the date fixed for payment. In the event of non-payment, all the paragraphs of the articles dealing with the payment of interest, linkage and expenses, the forfeiture of shares and the like and all the other paragraphs hereof relating to the matter shall apply as though the said amount had been duly called and notified. The board of directors may distinguish between the shareholders in relation to the amounts of the calls and/or their payment times. Joint holders of a share shall be jointly and severally liable for payment of the calls made on such share. Any payment on account of a share shall first be attributed on account of the nominal value and only thereafter on account of the premium in respect of any share. A call may be cancelled or postponed to another date, as resolved by the board of directors. The board of directors may waive all or any of the interest, linkage and expenses. The board of directors may accept from a shareholder willing to pay in advance payments on account of his shares in addition to amounts actually called, and the board of directors may pay such shareholder interest on the amounts paid in advance as aforesaid, or on such part thereof as exceeds the amount called on account of the shares, in relation to which the payment was made in advance, or come to any other arrangement with him which is such as to compensate him for the advance payment. 7 A shareholder shall not be entitled to his rights as shareholder, including dividend, unless he has paid all the amounts detailed in the calls made on him, together with interest, linkage and expenses, if any, unless otherwise prescribed by the board of directors. The board of directors may sell, re-allot or otherwise transfer any share forfeited in such manner as it resolves, including without consideration, provided that the Company is paid the full nominal value in respect of such share. The board of directors may, at any time prior to selling or otherwise transferring the forfeited share, cancel the forfeiture on such conditions as it resolves. A shareholder whose shares have been forfeited shall, notwithstanding the forfeiture, be liable to pay the Company all the calls not paid in relation to such shares prior to the forfeiture, together with interest, linkage and expenses up to the date of the payment as though the shares had not been forfeited, and to comply with all the other claims and demands enforceable by the Company in relation to the shares up to the date of the forfeiture, without a deduction or discount for the value of the shares on the date of the forfeiture. His obligation shall only come to an end after the Company has received the full payment specified at the time of the shares' issue. The board of directors may collect the calls not paid in respect of the shares forfeited or some of them, as it deems fit, but shall not be obliged to do so. Share forfeitures shall result, at the time of the forfeiture, in the cancellation of any right in the Company and any claim or demand vis-a-vis it in relation to the share, save for those rights and obligations which are excluded from this rule pursuant to these articles or which the law grants or imposes on the former shareholder. 9. The Company's Register of Shareholders and the Issue of Share Certificates The Company shall, through its secretary, keep a register of shareholders and register of material shareholders. The board of directors may close the register of shareholders for an overall period of up to 30 days in any year. 8 A shareholder is entitled, at his request, to receive from the Company, without payment, within two months of the allotment or registration of the transfer (unless the issue conditions specify another period of time) one certificate or a number of certificates, in accordance with the Company's resolution, in respect of all the shares of a particular class registered in his name, which shall specify the number of shares and any other detail which in the board of directors' opinion is important. In the case of a jointly held share, the Company shall not be liable to issue more than one certificate to all the joint shareholders, and the delivery of such a certificate to one of the joint shareholders shall be deemed delivery to all of them. Every certificate shall bear the Company's seal or stamp or its printed name and shall be signed by one director and the Company's secretary, or by two directors or by any other person appointed by the board of directors for such object. If a share certificate is destroyed, spoiled, lost or damaged, the board of directors may order the cancellation thereof and the issue of a new certificate in place thereof, provided that the share certificate is delivered to the Company and destroyed by it, or that it is proved to the satisfaction of the board of directors that the certificate has been lost or destroyed and that the Company has received security to the satisfaction of the board of directors against any possible damage.A reasonable sum as may be determined by the board of directors from time to time shall be paid in respect of every certificate issued pursuant to this article. Where two or more persons are registered as joint holders of a share, each of them may confirm the receipt of a dividend or other payments in connection with such share and his confirmation shall bind all the joint shareholders. The Company shall not recognize any person as holding a share on trust, and shall not be bound or compelled to recognize any equitable, contingent, future or partial interest in any share, or any other interest in connection with a share, save for the absolute right of the registered holder in respect of any share, except in reliance upon a judicial decision or pursuant to the requirements of any law. Transfer of the Company's Shares The Company's shares may be transferred. A share transfer shall not be registered unless a share transfer deed (hereinafter referred to as “share transfer deed") is submitted to the Company. The share transfer deed shall be drawn up in the following manner or in a manner as similar thereto as possible or in another manner approved by the board of directors. 9 Transfer deed I , ID/Company No. , of (hereinafter referred to as “the transferor") transfer to , ID/Company No. , of (hereinafter referred to as “the transferee"), in consideration for NIS , ordinary shares of NIS n.v. each, which are marked with the numbers to inclusive, of Ltd. (hereinafter referred to as “the Company"), to be held by the transferee, administrators of his estate, guardians and successors and assigns on the same terms and conditions pursuant to which I held these shares at the time of signing this instrument, and I the transferee agree to accept the aforementioned shares on the terms and conditions mentioned above and subject to the Company's articles, as shall be from time to time. As witness our hands on . The Transferor - The Transferee - Name: Name: Signature: Signature: Witness to Transferor's Signature - Witness to Transferee's Signature- Name: , Adv.
